Exhibit 10.6

 

EXECUTIVE EMPLOYMENT AGREEMENT

AGREEMENT made and effective as of the 24th day of June, 1991 by and between
TRINITECH SYSTEMS, INC. a New York corporation with its principal office at 700
Canal Street, Stamford, CT 06902 (hereinafter “Employer”), and PETER KILBINGER
HANSEN, (hereinafter “Executive”).

WHEREAS, Employer is in the business of developing and marketing computerized
deal-entry systems for currency, bullion, and securities trading markets; and

WHEREAS, Employer desires to assure the services of Executive for the period
provided in this Agreement, and Executive is willing to serve in the employ of
Employer on a full-time basis for said period upon the terms and conditions
hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

1.     Employment. Employer agrees to employ Executive, and Executive agrees to
enter the employ of the Employer for the period stated in paragraph “3” hereof
and upon the other terms and conditions set forth herein.

2.            Position and Responsibilities. During the period of his employment
hereunder, Executive agrees to serve as the President and Chief Executive
Officer of the Employer, and to be responsible for the general management of the
business affairs of the Company, reporting directly to the Board of Directors of
the Employer (“the Board”).

3.            Term of Employment. The period of Executive’s employment under
this Agreement shall be deemed to have commenced as of January 1, 1991, and
shall continue for a period of five (5) years until December 31, 1996, and
thereafter from year to year as mutually agreed upon.

4.            Duties. During the period of his employment hereunder and except
for illness, vacation periods, and reasonable leaves of absence, Executive shall
devote substantially all his business time, attention, skill, and efforts to the
faithful performance of his duties hereunder; provided, however, that the
foregoing shall not be construed to prevent Executive from acting as a Director
or Counsel of any other non-competing corporation or entity when such activity
does not materially affect the performance of Executive’s duties pursuant to
this Agreement.

5.            Compensation. Employer shall pay Executive as compensation for his
services hereunder, during the first year of this Agreement, (i) a base salary
of $114,000 per year, payable bi-weekly, and (ii) such bonus or additional
compensation as may be awarded to Executive from time to time by the Board or by
a committee designated by the Board. Additionally, Executive shall be entitled
to four (4) weeks paid vacation per year.

In addition to the Executive salary as set forth above, the Executive shall be
entitled to receive the normal sales commission of 7.5% of the gross sales price
of any products of the Employer which are sold through the direct sales efforts
of the Executive. Such compensation

 

shall be payable to Executive on the last business day of the month in which the
final settlement payment is received from the customer.

6.            Reimbursement of Expenses. Employer shall pay or reimburse
Executive for all reasonable travel and other expenses incurred by Executive in
performance of his obligations under this Agreement. Employer further agrees to
provide and pay for a telephone line at Executive’s residence to be utilized by
Executive for the business purposes of the Employer.

7.            Benefits. Employer shall provide to Executive the following
additional benefits: (i) health and dental insurance for Executive and his
family members at least equivalent to the executive level program offered by
Blue Cross/Blue Shield, (ii) a term life insurance policy of $500,000 on
Executive’s life with a beneficiary to be named by Executive, (iii) an
automobile owned and maintained by the Company, plus fuel, insurance, tolls, and
parking, and (iv) such profit sharing, stock option, or retirement plans as may
be adopted or offered to any employee by the Employer or the Owner at any time
during the terms of this Agreement.

8.            Disability Benefits. As used in this Agreement, the term
“disability” shall mean the total and complete inability of the Executive to
perform his duties under this Agreement as determined by an independent
physician selected with the approval of the Employer and the Executive. In the
event of such disability, the Employer shall continue to pay Executive the
compensation set forth in Paragraph “5” hereof during the period of such
disability; provided, however, that in the event the Executive is disabled for a
continuous period in excess of eighteen calendar months, the Employer may, at
its election, terminate this agreement in which event Executive shall be
entitled to a lump-sum termination payment of $150,000.

9.            Payments Payable Upon Death. In the event of the death of
Executive during the term of this Agreement, the compensation and benefits
required to be paid hereunder shall continue to be paid for a period of twelve
(12) months to the wife or dependent(s) of Executive, if surviving.

10.          Termination and Extension. This Agreement may not be terminated
during its term by the Employer for any reason other than a material breach by
the Executive of the Agreement. Upon its expiration, this Agreement shall be
automatically renewed for additional one-year periods unless Employer shall
provide Executive with written Notice of Intent not to renew this Agreement not
less than three (3) months prior to the expiration of the initial term or any
extension term thereof. In the event that Executive is terminated for any reason
other than a material breach by Executive of this Agreement, the Executive shall
be entitled to receive an amount equal to four (4) times his then current base
salary and pro-rated payment of any bonus, cash or stock earned.

11.          Indemnification. The Employee hereby covenants and agrees that he
will not do any act or incur any obligation on behalf of the Employer of any
kind whatsoever unless authorized by the Employer. The Employer hereby covenants
and agrees that it will indemnify Employee and hold him harmless from any
obligation or liability incurred by the Employer or by the Employer as an
Officer, Director, Employee, or Agent of the Employer, including the reasonable
expenses of legal defense thereof, for any act, commission, or liability
undertaken or incurred during the course of this Agreement.

 

2

 

12.          Notices. All notices, demands, or communications hereunder shall be
in writing and, unless otherwise provided, shall be deemed to have been duly
given on the first business day after United States mailing by certified mail,
return receipt requested, addressed to the parties at such address as they shall
advise from time to time.

13.          Amendment. No modification, waiver, amendment, or discharge of this
Agreement shall be valid unless the same is in writing and signed by each party
hereto.

14.          Survival. The representations, warranties, covenants, and
indemnifications contained herein shall survive the execution hereof and shall
be effective regardless of the expiration or termination hereof.

15.          Enforcement; Severability. It is the desire and the intent of the
parties hereto that the provisions of this Agreement hereof be enforced to the
fullest extent permissible under the laws and public policy of the jurisdictions
in which enforcement is sought. Accordingly, if any particular portion or
provision of this Agreement shall be adjudicated to be invalid or unenforceable,
the remaining portion or such provision or the remaining provisions of this
Agreement, or the application of such provision or portion of such provision as
is held invalid or unenforceable to persons or circumstances other than those to
which it is held invalid or unenforceable, shall not be effected thereby.

16.          Governing Law and Venue. This Agreement shall be construed in
accordance with the laws of the State of New York, and any proceeding arising
between the Parties in any matter pertaining or relating to this Agreement shall
be held or brought in the Supreme Court of the State of New York in and for the
County of New York.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the 1st
day of January, 1993:

TRINITECH SYSTEMS, INC.

By: /s/Peter Kiplinger Hansen       

EXECUTIVE:

__________________________

 

3

 

 